COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              NOTICE TO TRIAL COURT CLERK FOR
                         SUPPLEMENTAL CLERK’S RECORD ON INDIGENCE

Appellate case name:         William Harris v. Anika Bell-Gray

Appellate case number:       01-15-00686-CV

Trial court case number:     15-CV-0165-A

Trial court:                 405th District Court of Galveston County

        On September 8, 2015, the Clerk of this Court requested the indigent clerk’s
record from the trial clerk including, among other documents, any contest to the
appellant’s affidavit of indigence, the notice of hearing on the contest to the affidavit of
indigence, and the trial court’s signed order ruling on the contest to the affidavit of
indigence. On September 21, 2015, although the trial clerk timely filed the indigent
clerk’s record containing, among other documents, the appellee’s timely contest, filed in
the trial court on September 17, 2015, there was no trial court’s signed order extending
the time to conduct a hearing or ruling on the contest. See TEX. R. APP. P. 20.1(g)(1), (i).
        Accordingly, the trial-court clerk is directed to prepare, certify, and file with this
Court a supplemental clerk’s record on indigence containing the following documents, if
any: the notice of hearing on the affidavit of indigence, the trial court’s signed order
extending the time to conduct a hearing on the contest or ruling on the contest, final
judgment, post-judgment motion, and any other documents directly related to the
question of the indigence status of appellant. See id. 20.1(i)(4), (j)(3), 34.5(c)(1). If the
trial court did not conduct a hearing or sign an order extending the time to conduct the
hearing within 10 days after the contest was filed, the trial clerk should promptly notify
the Clerk of this Court. See id. 20.1(i)(2)(A), (i)(4).
        The supplemental clerk’s record on indigence is due to be filed with the Clerk for
the First Court of Appeals no later than December 4, 2015.


Clerk’s signature:

Date: November 24, 2015